 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT

 9                     EASTERN DISTRICT OF CALIFORNIA

10                             FRESNO DIVISION

11   U.S. EQUAL EMPLOYMENT               ) Case No.: 1:17-cv-00044-AWI-EPG
     OPPORTUNITY COMMISSION,             )
12                                       )
                                         ) ORDER RE: STIPULATION AND JOINT
13                     Plaintiff,        ) REQUEST TO CONTINUE STAY UNTIL
                                         ) MAY 13, 2019
14          vs.                          )
                                         )
15   MARQUEZ BROTHERS INTERNATIONAL, )
     INC., MARQUEZ BROTHERS              )
16                                       )
     ENTERPRISES, INC.,                  )
17   MARQUEZ BROTHERS FOODS, INC.,       )
     MARQUEZ BROTHERS SOUTHERN           )
18   CALIFORNIA, INC., MARQUEZ           )
     BROTHERS NEVADA, INC., MARQUEZ      )
19                                       )
     BROTHERS TEXAS I, INC., AND DOES 1- )
20   10, INCLUSIVE                       )
                                         )
21                     Defendant(s).     )
                                         )
22                                       )
23
24
25
26
27
28



                                           ORDER ON STIPULATION AND JOINT REQUEST
                                            TO CONTINUE STAY – 1:17-CV-00044-AWI-EPG
 1                                                ORDER
 2          The U.S. Equal Employment Opportunity Commission has alleged Defendants engaged in
 3   unlawful employment practices by failing to hire multiple persons based on their race. See Doc.
 4   No. 5. On January 30, 2019, the parties jointly requested an extension of a previous stay, as they
 5   had agreed to attend mediation. Doc. No. 126. The Court granted the extension and ordered the
 6   parties to notify the Court by March 1, 2019 as to whether the mediation was successful and as to
 7   the status of the case. Doc. No. 127. The Court granted a further extension to allow the parties to
 8   have sufficient time to focus on settlement negotiations and requested an update by April 12, 2019.
 9   Doc. No. 129.
10          The parties now request an additional extension of the stay through May 13, 2019 in
11   order to serve judicial economy as they have stated that they are continuing to work toward a
12   resolution with the assistance of the private mediator.
13          This Court, having reviewed the Stipulation and Joint Request to Continue Stay Until
14   May 13, 2019, and based upon good cause showing, hereby ORDERS that
15      1. Litigation in this matter shall continue to be stayed through May 13, 2019; and
16      2. The parties shall inform the Court no later than May 13, 2019 as to the status of the case.
17
18
19   IT IS SO ORDERED.

20   Dated: April 15, 2019
                                                  SENIOR DISTRICT JUDGE
21
22
23
24
25
26
27
28



                                                               ORDER ON STIPULATION AND JOINT REQUEST
                                                        2       TO CONTINUE STAY – 1:17-CV-00044-AWI-EPG
